Citation Nr: 1632550	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1956 to April 1960, and from January 1961 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In an October 2015 decision, the Board denied service connection for a back condition.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a Joint Motion for Remand (JMR) and remanded the appeal to the Board for compliance with instructions provided in the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In April 2015, the Board remanded the issue of service connection for a back condition to afford the Veteran a new VA examination and obtain a medical opinion regarding the etiology of the claimed back condition.  Specifically, the Board instructed the VA examiner to "specifically discuss the Veteran's in-service complaints of mid-back pain and muscle spasms of the thoracic region in May 1969 and April and December 1971 and his reports of back problems and treatment since service, including the 1995 reports of treatment for pain in the upper and mid back."  Pursuant to the April 2015 Board Remand, the Veteran underwent a VA examination in August 2015.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Addressing the arguments made by the Parties of the JMR, a remand is necessary for an addendum medical opinion that adequately addresses the Board's specific instructions as provided in the April 2015 Board Remand.  

In addition, as addressed in the JMR, there are outstanding private treatment records pertaining to the back condition.  The Veteran should be contacted and requested to provide authorization for VA to obtain records of private chiropractic treatment of the back prior to 1995, and those records should be requested.  An appropriate time should be allowed for the provider to respond and all responses should be associated with the electronic file, to include any private treatment records obtained.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for records from the identified chiropractor, where he received private treatment for the back prior to 1995.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  Any documents received by VA should be associated with the record.

If an authorization is received, make at least two requests to any custodian of private records in an effort to obtain records of private chiropractic treatment of the back prior to 1995, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2015).

2. Forward the claims file to a physician other than the physician who conducted the VA examination in August 2015 and subsequent addendum medical opinion that same month, and request that a physician review the electronic file and provide an addendum medical opinion.  A physician with expertise in orthopedic surgery is preferred, but not required.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is at least as likely as not (a 50 percent or greater degree of probability) that the current back disability had onset in service or is otherwise etiologically related to service?

In rendering the requested opinion, the VA examiner should specifically discuss the Veteran's in-service complaints of mid-back pain and muscle spasms of the thoracic region in May 1969 and April and December 1971, as well as the Veteran's reports of back problems and treatment since service, including the 1995 reports of treatment for pain in the upper and mid back.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the question asked by the Board has been addressed by the VA examiner with consideration of the specific evidence identified.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested addendum medical opinion does not include an adequate response to the specific opinion requested, the report must be returned for corrective action.  Stegall, 11 Vet. App. at 268; 38 C.F.R. § 4.2 (2015).

4. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for a back condition in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




